DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on December 15th, 2020, amended claims 1-2, 4-5, 7-9, and 11-19 are entered. 
Response to Arguments
Applicant's remarks and amendments with respect to the claim objection has been fully considered. The objection is withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the interpretation under 35 U.S.C. 112(f) in Claims 1, 7, 8, 12-4 and 16 have been fully considered. The interpretations are withdrawn in view of the amendment. 
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) in Claims 7-8, 11-14, 16, and 20 have been fully considered. The rejections are withdrawn in view of the amendment. 
Applicant’s arguments, filed on December 15th, 2020 with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered. However, the rejections for Claims 1-20 are maintained, and further clarified, in view of the amendment.
At Pg. 18 of the Reply, Applicant argues that Vom discloses “a rigid structure which lacks the flexibility of the present design. Further, the present invention is intended to obtain an endometrial biopsy, and not a transcervical biopsy.” Examiner respectfully disagrees. Vom teaches a flexible skirt stopper made of “rubber, plastic, or other suitable materials” (Vom Paragraph 110), and it is intended for  “optimal collection of fetal cells is between the internal os and the external os of the patient; but most preferably closer to the internal os of the patient's cervix (when compared to the external os), where the internal os is defined as the internal orifice of the uterus being an interior narrowing of the uterine cavity corresponding to a slight constriction known as the isthmus that can be observed on the surface of the (Vom Paragraph 36). The lower part of the uterus situated between the external os (external orifice) and internal os (internal orifice).
At Pg. 20 of the Reply, Applicant argues that “neither Markman nor Malanowska Stega teach or suggest the housing according to the present invention.” Examiner respectfully disagrees. Markman teaches that “the cartridge 100 comprises a tubular housing 102 rotatably connected to a base 104. An actuator 106 passes through the base 104 and into the housing 102 for pressing a dilator 20 therein out of the housing” (Markman Paragraph 109), and an “actuator 106 towards the first end of the housing. The second end of the actuator 106 engages the end of the dilator 20 in the aligned tube, pressing the dilator through the tube and into the incision pre-formed in the scalp according to the present invention. The surgeon lifts the gun 101 upwardly so that the housing 102 clears the end of the dilator, and proceeds to place the next dilator” (Markman Paragraph 118). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the housing teachings of Markman into those of Malanowska-Stega and Vom in order to efficiently store and release the structure to interact with the user interface. 
Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Because this is an apparatus claim, the combination is capable of being used as claimed.
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 12 recites “sheaths ae respectively” in line 2, but should read “sheaths are respectively”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 4, 8-9, 13, 15, and 17-19 recite the term “flexible tensile” when referring to the displaceable structure. The specification does not disclose the term “flexible tensile”. The specification discloses the term “tensile”, but only in terms of the sheath.
The dependent claims 3, 5-7, 10-12, 16, and 20 inherit but do not remedy the deficiencies of claims 1 and 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 13 recites “a respective flexible tensile displaceable structure” in line 4 and “a respective coaxial structure” in line 7. It is unclear what is intended by these limitations because the specification does not clearly define the terms.
The dependent claim 12 inherits but does not remedy the deficiencies of claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malanowska-Stega (U.S. Patent No. 8,348,856; cited by Applicant; previously cited) in view of Vom et al (U.S. Publication No. 2012/0122091; previously cited).
	Regarding Claim 1, Malanowska-Stega teaches a tissue sampling device, comprising: 
a flexible sheath having at least a distal portion configured to maintain an internal vacuum (piston-like structure causes a suction that draws a vacuum and sucks fluid surrounding the guidewire into the sheath; Claim 13); 
and a flexible tensile displaceable structure within the sheath, to form a coaxial structure (a flexible coaxial structure, comprising an obturator within a sheath; Claim 1); 
(the inner obturator is preferably formed from a thin wire equivalent of approximately 0.1-0.2 mm diameter, having sufficient mechanical properties to convey the forces for extension and retraction during use; Column 9, lines 56-59); 
the second end of the flexible tensile displaceable structure having a cellular sampling structure, preceded by a piston configured to create the internal vacuum (the disruptive enhancement is withdrawn back into the sheath, with the ring creating a suction within the sheath around the obturator to draw a volume of fluid into the sheath; Column 10, lines 35-38); 
and the coaxial structure being configured such that a tension on the first end of the flexible tensile displaceable structure at the proximal end of the sheath results in a retraction of the flexible tensile displaceable structure from the first state to the second state, to generate the internal vacuum by movement of the piston against an inner wall of the sheath (A tight fitting ring around the obturator acts as a piston and creates the suction as the obturator is withdrawn through the outer tube; Column 10 Lines 2-4), to draw media external to the sheath from the human uterus into the sheath distal to the piston (the “first state” is equivalent to the “second position” referenced in the prior art and the “second state” is equivalent to the “first position” referenced in the prior art; a retraction of the element from the second position into the first position within the sheath causes an associated suction in a space between the obturator distal to the element and the sheath, to thereby draw and retain a fluid sample; Claim 1).
Malanowska-Stega fails to teach a skirt stopper, surrounding the flexible sheath, configured to maintain the sheath at a fixed insertion depth through an orifice in a human or animal, the orifice being a cervical os of a human uterus.
Vom teaches a skirt stopper (first stop; Element 11), surrounding the flexible sheath (The first and second stops could be formed as a collar and can be made of rubber, plastic or other suitable materials having an interference fit with the outer sleeve 10 and elongate tube 4 respectively, such that they can be readily moved up and down to the appropriate depth in accordance with the physiology of the patient; Paragraph 110), configured to maintain the sheath at a fixed insertion depth through an orifice in a human or animal (a first stop 11 adapted to cooperate with the outer sleeve 10 by movement up and down the length of the outer sleeve…The first stop 11 is adapted for movement or setting along the length of the outer sleeve in accordance with appropriate markings 15, which allow the insertion of the device to be specifically limited to a maximum depth as the first stop 11 gently abuts the external os of the patient's cervix; Paragraph 110; Figures 3-6), the orifice being a cervical os of a human uterus (The sampling site of interest for optimal collection of fetal cells is between the internal os and the external os of the patient; but most preferably closer to the internal os of the patient's cervix (when compared to the external os), where the internal os is defined as the internal orifice of the uterus being an interior narrowing of the uterine cavity corresponding to a slight constriction known as the isthmus that can be observed on the surface of the uterus about midway between the apex and the base; [0036]; Examiner’s Note: The cervix is the lower part of the uterus situated between the external os (external orifice) and internal os (internal orifice)) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the depth teachings of Vom into those of Malanowska-Stega in order to accurately measure and control insertion depth to increase certainty that the tissue sample is collected from the correct area.

	Regarding Claim 2, Malanowska-Stega teaches that the flexible tensile displaceable structure terminates at the second end in an atraumatic bulb (an atraumatic bulb is located on the extreme distal end of the twisted wire; Column 7, lines 16-17).

Regarding Claim 3, Malanowska-Stega teaches that the cellular sampling structure comprises a brush (along the distal end portion of the wire is a brush; Column 7, line 9).

Regarding Claim 4, Malanowska-Stega teaches that the brush comprises a plurality of bristles extending radially from the flexible tensile displaceable structure (a brush that includes bristles that were used for collecting a tissue sample. The bristles are fixed within the spirally twisted wire near the distal end; Column 7, lines 9-12).  

Regarding Claim 5, Malanowska-Stega teaches that the brush has a cross section which tapers with respect to distance from the second end (the bristles are fixed within the spirally twisted wire near the distal end and are tapered from smaller to larger towards the distal end of the wire; Column 7, lines 11-13).

Regarding Claim 6, Malanowska-Stega teaches that the brush has a helical cross sectional profile (a brush, tapered helical screw, loop or loop with brush elements; Column 9, lines 29-30).

Regarding Claim 7, Malanowska-Stega teaches that the coaxial structure is configured for insertion into a cervical os of a uterus of a human, to retrieve an endometrial biopsy sample comprising cells retrieved by the cellular sampling structure and aspirate drawn by the internal vacuum (piston-like structure causes a suction that draws a vacuum and sucks fluid surrounding the guidewire into the sheath; Claim 13), and to be withdrawn from the cervical os of the uterus (inserting the flexible coaxial structure into the endometrial cavity…to draw fluid proximate to an end of the sheath within the sheath; and withdrawing the flexible coaxial structure from the endometrial cavity with the drawn fluid within the sheath; Claim 9).
Malanowska-Stega fails to teach insertion to the fixed insertion depth into a cervical os of a uterus of a human.
Vom teaches insertion to the fixed insertion depth into a cervical os of a uterus of a human (The first stop 11 is adapted for movement or setting along the length of the outer sleeve in accordance with appropriate markings 15, which allow the insertion of the device to be specifically limited to a maximum depth as the first stop 11 gently abuts the external os of the patient's cervix. The first and second stops could be formed as a collar and can be made of rubber, plastic or other suitable materials having an interference fit with the outer sleeve 10 and elongate tube 4 respectively, such that they can be readily moved up and down to the appropriate depth in accordance with the physiology of the patient; Paragraph 110; Figures 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the depth teachings of Vom into those of Malanowska-Stega in order to accurately measure and control insertion depth to increase certainty that the tissue sample is collected from the correct area.

Regarding Claim 8, Malanowska-Stega teaches that the coaxial structure is further configured to be: inserted into the cervical os with the flexible tensile displaceable structure in the second state (inserting the flexible coaxial structure into the endometrial cavity with the disruptor in the first position; Claim 9); 
extended into the first state with the cellular sampling structure within the uterus (extending the obturator from the sheath to the second position, and causing the disruptor to disrupt an endometrial tissue in the endometrial cavity; Claim 9); 
manipulated by a user by axial and rotational movement (twisting the obturator from the proximal end, wherein the obturator is configured to convey a torque from the proximal end to the distal end, thereby permitting a twisting of the disruptor during a biopsy procedure; Claim 12) of the first end of the flexible tensile displaceable structure to dislodge cells within the uterus (a manually manipulable element for controlling the extension of the guidewire; Claim 15); 
retracted into the second state within the uterus, to cause the displacement of the piston against the inner wall of the sheath to draw the vacuum (A tight fitting ring around the obturator acts as a piston and creates the suction as the obturator is withdrawn through the outer tube; Column 10 Lines 2-4) to withdraw a liquid sample surrounding the cellular sampling structure in to the distal end of the sheath (retracting the obturator into the sheath into the first position, creating a suction around the obturator within the sheath, to draw fluid proximate to an end of the sheath within the sheath; Claim 9); 
(withdrawing the flexible coaxial structure from the endometrial cavity with the drawn fluid within the sheath; Claim 9).
Malanowska-Stega fails to teach insertion to the fixed insertion depth into a cervical os of a uterus of a human.
Vom teaches insertion to the fixed insertion depth into a cervical os of a uterus of a human (The first stop 11 is adapted for movement or setting along the length of the outer sleeve in accordance with appropriate markings 15, which allow the insertion of the device to be specifically limited to a maximum depth as the first stop 11 gently abuts the external os of the patient's cervix. The first and second stops could be formed as a collar and can be made of rubber, plastic or other suitable materials having an interference fit with the outer sleeve 10 and elongate tube 4 respectively, such that they can be readily moved up and down to the appropriate depth in accordance with the physiology of the patient; Paragraph 110; Figures 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the depth teachings of Vom into those of Malanowska-Stega in order to accurately measure and control insertion depth to increase certainty that the tissue sample is collected from the correct area.

Regarding Claim 9, Malanowska-Stega teaches that the flexible tensile displaceable structure comprises a spirally twisted flexible guidewire (the biopsy sampling device comprises bristles at a distal end of the spirally twisted flexible wire; Claim 16).

Regarding Claim 10, Malanowska-Stega teaches that the sheath has an outer diameter of between 1 and 3 mm (the preferred device is a 1-3 mm diameter; Column 6, line 64) and a length between 20 and 50 cm (length is between 20-50 cm; Column 9, lines 54-55).

(inserting the flexible coaxial structure into the endometrial cavity with the disruptor in the first position; Claim 9), 
to retrieve an endometrial biopsy sample from inside the uterus (this inner obturator disrupts the uterus to loosen and collect a biopsy sample of the uterus; Column 7, lines 3-4), and to be withdrawn from the cervical os of the uterus after the endometrial biopsy sample is obtained (the entire apparatus is then withdrawn from the uterus and the sample is collected by reversing the process outside the body; Column 7, lines 20-22), the tissue sampling device being further configured to be:
inserted into the cervical os with the displaceable wire in the second state (inserting the flexible coaxial structure into the endometrial cavity with the disruptor in the first position; Claim 9); 
extended into the first state with the cellular sampling device within the uterus (extending the obturator from the sheath to the second position, and causing the disruptor to disrupt an endometrial tissue in the endometrial cavity; Claim 9); 
manipulated by axial and rotational movement (twisting the obturator from the proximal end, wherein the obturator is configured to convey a torque from the proximal end to the distal end, thereby permitting a twisting of the disruptor during a biopsy procedure; Claim 12) of the first end of the displaceable wire to dislodge endometrial cells (a manually manipulable element for controlling the extension of the guidewire; Claim 15); 
retracted into the second state within the uterus, to draw the vacuum to withdraw a liquid sample surrounding the cellular sampling device in to the distal end of the flexible sheath (retracting the obturator into the sheath into the first position, creating a suction around the obturator within the sheath, to draw fluid proximate to an end of the sheath within the sheath; Claim 9); 
and retracted from the cervical os with the displaceable wire in the second state (withdrawing the flexible coaxial structure from the endometrial cavity with the drawn fluid within the sheath; Claim 9).
Malanowska-Stega fails to teach that the skirt stopper comprises a flanged element on an outer surface of the flexible sheath adapted to be inserted through a human vagina to abut a cervix; and insertion to the fixed insertion depth. 
(first stop; Element 11) comprises a flanged element (The first and second stops could be formed as a collar and can be made of rubber, plastic or other suitable materials having an interference fit with the outer sleeve 10 and elongate tube 4 respectively, such that they can be readily moved up and down to the appropriate depth in accordance with the physiology of the patient; Paragraph 110; Figures 3-6) on an outer surface of the flexible sheath adapted to be inserted through a human vagina to abut a cervix (The sampling site of interest for optimal collection of fetal cells is between the internal os and the external os of the patient; but most preferably closer to the internal os of the patient's cervix (when compared to the external os), where the internal os is defined as the internal orifice of the uterus being an interior narrowing of the uterine cavity corresponding to a slight constriction known as the isthmus that can be observed on the surface of the uterus about midway between the apex and the base; [0036]; Examiner’s Note: The cervix is the lower part of the uterus situated between the external os (external orifice) and internal os (internal orifice)); and insertion to the fixed insertion depth into a cervical os of a uterus of a human (The first stop 11 is adapted for movement or setting along the length of the outer sleeve in accordance with appropriate markings 15, which allow the insertion of the device to be specifically limited to a maximum depth as the first stop 11 gently abuts the external os of the patient's cervix. The first and second stops could be formed as a collar and can be made of rubber, plastic or other suitable materials having an interference fit with the outer sleeve 10 and elongate tube 4 respectively, such that they can be readily moved up and down to the appropriate depth in accordance with the physiology of the patient; Paragraph 110; Figures 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the depth teachings of Vom into those of Malanowska-Stega in order to accurately measure and control insertion depth to increase certainty that the tissue sample is collected from the correct area.

Regarding Claim 12, Malanowska-Stega teaches wherein the plurality of flexible sheaths ae respectively associated with at least two different physical configurations of cellular sampling structures (the disruptive enhancement may have a screw like pattern mechanical attachment, a thin wire or multiple small semi-rigid projections that contact the uterus and loosen and collect the desired specimen; Column 9 Lines 61-64; FIG. 1 shows the obturator, which is approximately 0.1-0.2 mm diameter with attached disrupting enhancements of various possible types, and is 45-50 cm long.; Column 10 Lines 5-7; Figure 1).

Regarding Claim 15, Malanowska-Stega teaches a tissue sampling method, comprising: 
providing a coaxial structure, comprising a flexible sheath having at least a distal portion, the flexible sheath being configured to maintain an internal vacuum (piston-like structure causes a suction that draws a vacuum and sucks fluid surrounding the guidewire into the sheath; Claim 13),
and a flexible tensile displaceable structure within the sheath, to form a flexible coaxial structure (a flexible coaxial structure, comprising an obturator within a sheath; Claim 1), 
the flexible tensile displaceable structure having a first end extending from a proximal end of the sheath and second end configured to, in a first state, extend from a distal end of the sheath, and in a second state, to be retracted into the distal end of the sheath (the inner obturator is preferably formed from a thin wire…having sufficient mechanical properties to convey the forces for extension and retraction during use; Column 9, lines 56-59), 
and the second end of the flexible tensile displaceable structure having a cellular sampling structure, preceded by a piston (along the distal end portion of the wire is a brush that includes bristles that were used for collecting a tissue sample; Column 7, lines 9-11); 
and applying a tension on the first end of the flexible tensile displaceable structure at the proximal end of the sheath to cause retraction of the flexible tensile displaceable structure from the first state to the second state, generating the vacuum by a withdrawal of the piston sliding against an inner wall of the flexible sheath (a retraction of the element from the second position into the first position within the sheath causes an associated suction in a space between the obturator distal to the element and the sheath, to thereby draw and retain a fluid sample; Claim 1).

Vom teaches a skirt (first stop; Element 11) around the flexible sheath proximally displaced from the distal portion (The first and second stops could be formed as a collar and can be made of rubber, plastic or other suitable materials having an interference fit with the outer sleeve 10 and elongate tube 4 respectively, such that they can be readily moved up and down to the appropriate depth in accordance with the physiology of the patient; Paragraph 110), configured to contact a human cervix and limit an insertion depth of the flexible sheath into a human uterus to a predetermined insertion depth (a first stop 11 adapted to cooperate with the outer sleeve 10 by movement up and down the length of the outer sleeve…The first stop 11 is adapted for movement or setting along the length of the outer sleeve in accordance with appropriate markings 15, which allow the insertion of the device to be specifically limited to a maximum depth as the first stop 11 gently abuts the external os of the patient's cervix; Paragraph 110; Figures 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the depth teachings of Vom into those of Malanowska-Stega in order to accurately measure and control insertion depth to increase certainty that the tissue sample is collected from the correct area.

Regarding Claim 16, Malanowska-Stega teaches that the coaxial structure is configured to retrieve an endometrial biopsy sample by axial and rotational movement (twisting the obturator from the proximal end, wherein the obturator is configured to convey a torque from the proximal end to the distal end, thereby permitting a twisting of the disruptor during a biopsy procedure; Claim 12) of the cellular sampling structure against an endometrium of the uterus, and to be withdrawn from the cervical os of the uterus (inserting the flexible coaxial structure into the endometrial cavity…to draw fluid proximate to an end of the sheath within the sheath; and withdrawing the flexible coaxial structure from the endometrial cavity with the drawn fluid within the sheath; Claim 9).

(inserting the flexible coaxial structure into the endometrial cavity with the disruptor in the first position; Claim 9);
extending the distal portion of the coaxial structure into the first state with the cellular sampling structure within the human uterus (extending the obturator from the sheath to the second position, and causing the disruptor to disrupt an endometrial tissue in the endometrial cavity; Claim 9); 
manipulating the first end of the flexible tensile displaceable structure by axial displacement and rotation (twisting the obturator from the proximal end, wherein the obturator is configured to convey a torque from the proximal end to the distal end, thereby permitting a twisting of the disruptor during a biopsy procedure; Claim 12) to dislodge cells within the human uterus (a disruptor, at a distal end of the obturator, configured to disrupt an endometrial tissue surface to free cells there from; Claim 1); 
retracting the coaxial structure into the second state within the human uterus, to cause the vacuum to withdraw a liquid sample surrounding the cellular sampling structure in to the distal end of the sheath (retracting the obturator into the sheath into the first position, creating a suction around the obturator within the sheath, to draw fluid proximate to an end of the sheath within the sheath; Claim 9); 
and retracting the distal portion of the coaxial structure from the cervical os with the flexible tensile displaceable structure in the second state (a retraction of the element from the second position into the first position within the sheath causes an associated suction in a space between the obturator distal to the element and the sheath, to thereby draw and retain fluid proximate to the distal end of the sheath within the sheath; Claim 9).
Malanowska-Stega fails to teach a predetermined depth.
Vom teaches a predetermined depth (The first stop 11 is adapted for movement or setting along the length of the outer sleeve in accordance with appropriate markings 15, which allow the insertion of the device to be specifically limited to a maximum depth as the first stop 11 gently abuts the external os of the patient's cervix. The first and second stops could be formed as a collar and can be made of rubber, plastic or other suitable materials having an interference fit with the outer sleeve 10 and elongate tube 4 respectively, such that they can be readily moved up and down to the appropriate depth in accordance with the physiology of the patient; Paragraph 110; Figures 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the depth teachings of Vom into those of Malanowska-Stega in order to accurately measure and control insertion depth to increase certainty that the tissue sample is collected from the correct area.

Regarding Claim 18, Malanowska-Stega teaches that the cellular sampling structure comprises a brush having a plurality of radially extending bristles from the flexible tensile displaceable structure (a brush that includes bristles that were used for collecting a tissue sample; Column 7, lines 9-11) and terminating in an atraumatic bulb (an atraumatic bulb is located on the extreme distal end of the twisted wire; Column 7, lines 16-17).

Regarding Claim 19, Malanowska-Stega teaches that the flexible tensile displaceable structure comprises a spirally twisted flexible guidewire (the bristles are fixed within the spirally twisted wire near the distal end and are tapered from smaller to larger towards the distal end of the wire; Column 7, lines 11-13), further comprising twisting the guidewire to rotate the cellular sampling structure (the disruptor comprises a helical screw element, further comprising twisting the obturator to obtain an endometrial sample; Claim 11).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malanowska-Stega and Vom, in further view of Markman (U.S. Publication No. 2003/0036770).
Regarding Claim 13, Malanowska-Stega teaches a tissue sampling device according to claim 1, comprising: 
(piston-like structure causes a suction that draws a vacuum and sucks fluid surrounding the guidewire into the sheath; Claim 13); and
a respective flexible tensile displaceable structure within each respective flexible sheath, to form a plurality of coaxial structures (a flexible coaxial structure, comprising an obturator within a sheath; Claim 1).
Malanowska-Stega and Vom fail to teach a plurality of sheaths; and a housing, configured to selectively engage a respective flexible tensile displaceable structure of a respective coaxial structure to a user interface, such that when engaged, tension and compression are passed from the user interface to the respective flexible tensile displaceable structure to transition the respective flexible tensile displaceable structure between the first state and the second state, and when disengaged, tension and compression are not passed from the user interface to the respective flexible tensile displaceable structure.
Markman teaches a plurality of sheaths (a number of tubes or passages 112); and 
a housing (cartridge 100; Figure 7), configured to selectively engage a respective flexible tensile displaceable structure of a respective coaxial structure to a user interface (the cartridge 100 comprises a tubular housing 102 rotatably connected to a base 104. An actuator 106 passes through the base 104 and into the housing 102 for pressing a dilator 20 therein out of the housing; Paragraph 109), such that when engaged, tension and compression are passed from the user interface to the respective flexible tensile displaceable structure to transition the respective flexible tensile displaceable structure between the first state and the second state, and when disengaged, tension and compression are not passed from the user interface to the respective flexible tensile displaceable structure (The surgeon actuates the gun 101, moving the actuator 106 towards the first end of the housing. The second end of the actuator 106 engages the end of the dilator 20 in the aligned tube, pressing the dilator through the tube and into the incision pre-formed in the scalp according to the present invention. The surgeon lifts the gun 101 upwardly so that the housing 102 clears the end of the dilator, and proceeds to place the next dilator; Paragraph 118).  

Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Because this is an apparatus claim, the combination is capable of being used as claimed.

Regarding Claim 20, Malanowska-Stega and Vom fail to teach that a plurality of independently controllable coaxial structures are provided, with a common user interface, and a mechanism which ensures that the common user interface controls a transition between the first state and the second state of only a single coaxial structure at any respective time.
Markman teaches that a plurality of independently controllable coaxial structures are provided (dilators 20; a dilator 20 is placed in each of the tubes 112, with the tapered point facing outwardly; Paragraph 117), with a common user interface (cartridge 100; Figure 7; the cartridge 100 comprises a tubular housing 102 rotatably connected to a base 104. An actuator 106 passes through the base 104 and into the housing 102 for pressing a dilator 20 therein out of the housing; Paragraph 109), and a mechanism which ensures that the common user interface controls a transition between the first state and the second state of only a single coaxial structure at any respective time (The surgeon actuates the gun 101, moving the actuator 106 towards the first end of the housing. The second end of the actuator 106 engages the end of the dilator 20 in the aligned tube, pressing the dilator through the tube and into the incision pre-formed in the scalp according to the present invention. The surgeon lifts the gun 101 upwardly so that the housing 102 clears the end of the dilator, and proceeds to place the next dilator; Paragraph 118).
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Markman in view of Malanowska-Stega.
Regarding Claim 14, Markman teaches a multiple-sample biopsy device, comprising:
a plurality of concurrently available flexible sheaths (a number of tubes or passages 112); 
a plurality of flexible displaceable structures (dilators 20), each respective flexible displaceable structure being within a respective concurrently available flexible sheath (In use, a dilator 20 is placed in each of the tubes 112, with the tapered point facing outwardly; Paragraph 117); and 
a housing (cartridge 100; Figure 7; the cartridge 100 comprises a tubular housing 102 rotatably connected to a base 104. An actuator 106 passes through the base 104 and into the housing 102 for pressing a dilator 20 therein out of the housing; Paragraph 109), configured to selectively individually engage with any single respective flexible displaceable structure within one of the plurality of concurrently available flexible sheaths to a user interface (The surgeon actuates the gun 101, moving the actuator 106 towards the first end of the housing. The second end of the actuator 106 engages the end of the dilator 20 in the aligned tube, pressing the dilator through the tube and into the incision pre-formed in the scalp according to the present invention. The surgeon lifts the gun 101 upwardly so that the housing 102 clears the end of the dilator, and proceeds to place the next dilator; Paragraph 118), 
such that when engaged, tension and compression are passed from the user interface to the single respective flexible displaceable structure to transition the single respective flexible displaceable structure between the first state and the second state, and when disengaged, tension and compression are not passed from the user interface to the single respective flexible displaceable structure (The surgeon actuates the gun 101, moving the actuator 106 towards the first end of the housing. The second end of the actuator 106 engages the end of the dilator 20 in the aligned tube, pressing the dilator through the tube and into the incision pre-formed in the scalp according to the present invention. The surgeon lifts the gun 101 upwardly so that the housing 102 clears the end of the dilator, and proceeds to place the next dilator; Paragraph 118).  
Markman fails to teach that a coaxial structure with the respective concurrently available flexible sheath; Techmed-202.1-5 -each flexible displaceable structure having a first end extending from a proximal end of the respective concurrently available flexible sheath and second end configured to, in a first state, extend from a distal end of the respective concurrently available flexible sheath, and in a second state, to be retracted into the distal end of the respective concurrently available flexible sheath; the second end of each respective flexible displaceable structure having a cellular sampling structure.
Malanowska-Stega teaches a coaxial structure with the respective concurrently available flexible sheath (flexible coaxial structure, comprising an obturator within a sheath; Claim 1);  
each flexible displaceable structure having a first end extending from a proximal end of the respective concurrently available flexible sheath and second end configured to, in a first state, extend from a distal end of the respective concurrently available flexible sheath, and in a second state, to be retracted into the distal end of the respective concurrently available flexible sheath (the inner obturator is preferably formed from a thin wire…having sufficient mechanical properties to convey the forces for extension and retraction during use; Column 9, lines 56-59);  
the second end of the each respective flexible displaceable structure having a cellular sampling structure (along the distal end portion of the wire is a brush that includes bristles that were used for collecting a tissue sample; Column 7, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the structural teachings of Malanowska-Stega into those of Markman in order to efficiently obtain cellular samples using the structures within the user interface. 
Furthermore, it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  MPEP 2144.04 VI. B.; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791